Citation Nr: 1505190	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to June 1974. The Veteran died in September 2010. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's death, he was service connected for residuals of a left knee meniscetomy with traumatic arthritis, evaluated at 40 percent disabling; right knee condition with traumatic arthritis, 30 percent; spondylosis of the lumbar spine, 10 percent; and residuals of left tympanic membrane tympanoplasty and facial scars, each evaluated as noncompensable.  The Veteran's combined service-connected rating was 70 percent.  Additionally, the Veteran was in receipt of individual unemployability from June 2002, due to his inability to secure or follow substantially gainful employment as a result of his service-connected disabilities.

The Veteran died on September [redacted], 2010 due to multiple blunt traumatic injuries sustained in a motor vehicle accident. (See October 2010 Florida Certificate of Death and September 2010 Florida traffic crash Report long Form.)  The appellant and her representative contend the Veteran's service-connected disabilities rendered him less capable of avoiding the fatal accident by reducing his ability to physically react, both because of his physical limitations and the effect of medications taken for his service-connected disabilities. (See August 2013 Informal Hearing Presentation and November 2009 VA Form 9.) 

There is a reasonable possibility that a cause of the Veteran's death was etiologically related to his service-connected disabilities.  Thus, the Board will remand the claim to obtain a VA medical opinion.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

The appellant and her representative noted that a September 2012 statement of the case referred to VA medical records pertaining to treatment the Veteran received at in Gainesville, Florida and Waco, Texas VA Medical Treatment Centers (VAMC) but those records were not associated with the claims folder or Virtual record.  (See November 2012 VA Form 9.)  Those records have in fact been associated with the Virtual record.  On remand, the RO should ensure that all VA treatment records have been obtained. 

Accordingly, the case is REMANDED for the following action:

1. Review the record and determine whether all VA treatment records have been obtained.  Associate any VA treatment records from the Gainesville, Florida and Waco, Texas VAMCs that are not already in the record.

2. After completion of the foregoing, obtain a medical opinion from an appropriate examiner as to whether the cause of the Veteran's death is related to service or a service-connected disability.  The claims file and copies of all pertinent records should be made available for the clinician to review.  

Based on the examination and review of the record, the examiner should answer the following:  

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (right and left knee arthritis; back disability; residuals of tympanoplasty and facial scars) contributed substantially or materially to his death.   

Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs; b.) the Veteran's medical records, to include the effects of prescribed medication; c.) the appellant's statements; d.) the October 2010 death certificate; and e.) the September 2010 traffic crash report.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and provide the appellant and her representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




